Citation Nr: 1025052	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk







INTRODUCTION

The Veteran was a member of the Army National Guard from July 
1982 to November 2006.  The Veteran had active duty from February 
2003 to April 2004 and from April 2005 to May 2005.  The Veteran 
also had active duty for training (ACDUTRA) from July 1982 to 
November 1982.  The exact dates of any additional periods of 
active duty, ACDUTRA and inactive duty training (INACDUTRA) are 
not of record.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking service connection for left ear hearing 
loss.  However, the Board finds that additional development is 
needed before a decision can be rendered.

Service connection may be granted for a disorder resulting from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from 
disease or injury incurred in the line of duty.  38 U.S.C.A. § 
101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2009).

Active military, naval, or air service also includes any period 
of INACDUTRA during which the individual concerned was disabled 
from injury (but not disease) incurred in the line of duty.  
38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).  

Accordingly, service connection may be granted for a disorder 
resulting from a disease or injury incurred in or aggravated 
while performing active duty (AD) or ACDUTRA or from injury (but 
not disease) incurred or aggravated while performing INACDUTRA.  
Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).

While it appears that some of the Veteran's periods of Army 
National Guard service has been verified, the claims file does 
not include a clear indication of when the Veteran was on active 
duty, (ACDUTRA), or (INACDUTRA) from July 1982 to November 2006.  
Therefore, the Board finds that additional development is 
required to determine the exact dates of any such service.  One 
method which has not yet been attempted in this case is to 
contact the Defense Finance and Accounting Service and request 
records of the periods for which the Veteran received pay.

Second, while it appears that some of the Veteran's service 
treatment records (STRs) from his Army National Guard service are 
of record, it should be verified whether these records constitute 
the entirety of his treatment notes.  Particularly, the RO should 
ascertain whether the Veteran had any additional Army National 
Guard treatment records from July 1982 until November 2006.  The 
Court has determined that if all relevant service records have 
not been obtained, that may be a breach of the duty to assist and 
grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), 
(c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 
(2005).

Third, since the Veteran had hearing loss at his entry into 
military, the Board notes that the Veteran has not been provided 
proper VCAA notice regarding a claim for aggravation of a pre-
existing disorder.  
Finally, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
left ear hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 
C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the United 
States Army Reserve, and request verification 
of all dates of active duty, active duty for 
training (ACDUTRA), and inactive duty for 
training (INACDUTRA).

2.  If necessary, the RO/AMC should contact 
the Defense Finance and Accounting Service 
and request that they identify the specific 
dates of all periods of active duty, active 
duty for training (ACDUTRA), and inactive 
duty training (INACDUTRA) in the United 
States Army Reserve.

3.  Send the Veteran VCAA notice under 38 
U.S.C.A.     § 5103(a) and 38 C.F.R. § 
3.159(b), that includes, but is not limited 
to, an explanation as to what information or 
evidence is needed to substantiate a claim 
for aggravation of a pre-existing disorder.

4.  Afford the Veteran an opportunity to 
submit or identify any evidence pertinent to 
his claim.

5.  Obtain all updated VA outpatient records 
that have not been secured for inclusion in 
the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

6. The RO should summarize the verified 
periods of active service, ACDUTRA, and 
INACDUTRA, for the examiner who conducts the 
VA examination.

7.  Schedule the Veteran for a VA audiometric 
examination to obtain a medical opinion 
indicating whether he currently has 
sufficient bilateral hearing loss to satisfy 
the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered an actual 
disability by VA standards.  All appropriate 
diagnostic testing and evaluation needed to 
make these determinations should be 
performed.  

If it is determined the Veteran has current 
hearing loss disability, the VA examiner 
should also provide a medical nexus opinion 
indicating whether any current hearing loss 
is related to noise exposure during service, 
to include any aggravation.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

8.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


